Respondent was arrested, tried and convicted of operating a public dance hall without first having obtained the required license in violation of Act No. 53, Pub. Acts 1921, as amended (2 Comp. Laws 1929, §§ 8903-8910, as amended [Stat. Ann. §§ 18.491-18.498]).
Respondent operates a class "C" tavern under license of the liquor control commission in Robinson township, Ottawa county, which place of business is outside an incorporated city or village. Her license authorized her to sell beer, wine and liquor for consumption on the premises and she also had a specially designated merchant's license authorizing her to sell beer and wine for consumption off the premises. She specializes in chicken dinners. Respondent, in compliance with Rule No. 15 of the rules and regulations of the liquor control commission,* obtained a dance permit which was approved by the township board of Robinson township and the sheriff of Ottawa county.
The place where respondent conducts her business is in a building 60 by 40 feet in size, or 2,400 square feet, and the area reserved for dancing is a place 18 by 24 feet. Patrons of the establishment, who are seated at tables and who have ordered either food or drink, may insert one or more nickels in a *Page 646 
coin-operated music box and dance in the space reserved for dancing. The dance space is entirely surrounded by tables. There are no cards or advertisements holding out that public dancing would be permitted on the premises. The privilege of dancing is air incentive to draw business.
Respondent contends that Act No. 53 does not intend that a place such as is operated by her should be considered a public dance hall, and that the court erred as a matter of law in stating that the liquor control commission had no power to issue a dance permit as provided for in Rule No. 15 of the rules and regulations of the commission. Act No. 53 provides that no public dance hall shall be maintained or conducted outside of an incorporated city or village by any person without first obtaining a permit to operate such place from the township board wherein such place is established. It is conceded that respondent has no such permit as is contemplated by this act.
It is urged that the above act was repealed by implication. The liquor control statute, Act No. 8, Pub. Acts 1933 (Ex. Sess.), as amended, does not specifically repeal the above act, but does give to the commission the right, power and duty to control the alcoholic beverage traffic including the manufacture, importation, possession, transportation and sale thereof. Nowhere in the act will you find any authority vested in the liquor control commission to control or regulate any public billiard or pool room, public dance hall, bowling alley or soft-drink emporium as is mentioned in Act No. 53. The so-called liquor act regulates the liquor industry. The public dance hall act regulates public dances and other businesses therein mentioned, In our opinion, the liquor act does not repeal by implication or otherwise Act No. 53, and the commission has no power or authority to *Page 647 
grant or revoke a permit to operate a public dance hall.
It is also urged that respondent did not conduct a public dance hall. Act No. 53 does not define a public dance hall, but in the case at bar, the tavern has but one floor and all patrons who conduct themselves properly may enjoy the privilege of dancing upon a space specially reserved for that purpose. No charge is made for dancing. We have never defined the term 'public dance hall.'
The opinion in Stetzer v. Chippewa County, 225 Wis.125 (273 N.W. 525), sheds some light upon the subject. In that case the ordinance involved defines a public dance hall as follows, "A public dance hall as used herein is any room or place or space
at which a public dance may be held, or any hall or academy in which classes in dancing are held and instructions in dancing given for pay." The supreme court of Wisconsin there said:
"The appellant further contends that even though the ordinance is valid, it does not apply to his place of business as it is conducted, because it is not a public dance hall. We are concerned only with the dance feature of the appellant's place of business. The ordinance does not relate to the tavern or restaurant business. It does regulate, and properly so, the public dances which are held in the same building. It appears from the allegations of the complaint that appellant maintains a place for dancing. The public is admitted and does dance. An orchestra is in daily attendance to furnish the music. An officer of the law is usually in attendance every evening to maintain law and order. The fact that no charge is made for dancing does not determine the public nature of the dance, nor does the fact that the premises are on some occasions used for other purposes have any bearing on the public-dance feature of the appellant's business. That is the only part of the business the *Page 648 
ordinance in question relates to and regulates. A dance hall is not necessarily a public place used exclusively for dancing. Nor is a tavern or restaurant a place used exclusively for the sale of liquor and meals. Any part of the appellant's premises in which public dances are being held is a dance hall within the intent and language of the ordinance."
We are impressed with the reasoning of the court in the above case and are of the opinion that respondent was conducting a public dance hall within the meaning of Act No. 53, and must comply with the provisions of said act.
The conviction should be affirmed.
BUSHNELL, C.J., concurred with SHARPE, J.
* Effective November 1, 1937, — REPORTER.